COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Guadalupe Lugo. v. Regions Bank, Ginger Lott, Temporary Guardian
                         of the Person and Estate Pending Contest and Marissa Garcia, Guardian
                         Ad Litem

Appellate case number:   01-22-00438-CV

Trial court case number: 382193

Trial court:             Probate Court No. 4 of Harris County

        Appellate cause number 01-22-00438-CV includes two notices of appeal. In the
first notice of appeal, dated June 7, 2022, appellant, Guadalupe Lugo, seeks to appeal the
trial court’s March 9, 2022 order granting an amended motion in limine filed by appellee,
Regions Bank. In the second notice of appeal, dated October 17, 2022, appellant, Regions
Bank, seeks to appeal the trial court’s October 13, 2022 order to pay attorney’s fees and
expenses in favor of appellee, Newman Law Firm.
       On December 6, 2022, Regions Bank filed an unopposed motion to sever these two
notices of appeal into separate appellate cause numbers. To expeditiously resolve these
appeals, we order the following:
       We grant Regions Bank’s motion to sever, and we direct the Clerk of the Court to
transfer the second notice of appeal, and any relevant records, into a new appellate cause
number, 01-22-00936-CV, styled Regions Bank, Trustee of the Section 1301 Management
Trust for Samantha Lugo v. Newman Law Firm.
       In appellate cause number 01-22-00438-CV, appellant Guadalupe Lugo’s brief is
ORDERED to be filed no later than 30 days from the date of this order. See TEX. R. APP.
P. 38.6(a).
       In appellate cause number 01-22-00438-CV, appellees Regions Bank, Ginger Lott,
Temporary Guardian of the Person and Estate Pending Contest and Marissa Garcia,
Guardian Ad Litem, brief(s), if any, are ORDERED to be filed within 30 days of the filing
of appellant’s brief. See TEX. R. APP. P. 38.6(b).
        In the new appellate cause number, 01-22-00936-CV, styled, Regions Bank, Trustee
of the Section 1301 Management Trust for Samantha Lugo v. Newman Law Firm, it is
further ORDERED that the District Clerk file with this Court, within 60 days of the date
of this order, a clerk’s record containing the items specified in Texas Rule of Appellate
procedure 34.5(a), and that the Court Reporter file with this Court, within 60 days of the
date of this order, the reporter’s record. See TEX. R. APP. P. 35.1.
        Appellant Regions Bank, Trustee of the Section 1301 Management Trust for
Samantha Lugo, brief in the new cause number is ORDERED to be filed within 30 days
after the appellate record is complete. See TEX. R. APP. P. 38.6(a).
        Appellee Newman Law Firm’s brief, if any, in the new cause number is ORDERED
to be filed within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ______/s/ Julie Countiss________
                    Acting individually  Acting for the Court


Date: ___December 20, 2022_____